—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 4, 1998, which ruled that claimant was ineligible to receive unemployment insurance benefits because she failed to comply with registration requirements.
Although claimant’s employment as a sales associate ended the last week of December 1997, she did not apply for unemployment insurance benefits until February 6, 1998. Claimant ultimately was found by the Unemployment Insurance Appeal Board to be ineligible to receive benefits effective December 29, 1997 through February 1, 1998 because she failed to comply with reporting requirements for that period. We affirm. “Certifying for benefits in accordance with the Labor Law and the applicable regulations is a necessary prerequisite to eligibility for benefits” (Matter of Prieto [Commissioner of Labor], 255 AD2d 859, 860 [citation omitted]). While a deficiency in this regard can be excused where good cause is demonstrated (see, id.), we find substantial evidence to support the Board’s decision that claimant did not make such a showing here. Although claimant testified that she did not immediately file for benefits for a variety of reasons, the record reflects that claimant made no attempt to contact the local unemployment insurance office for instructions as to when and how to file her claim. Under the circumstances, we find no reason to disturb the Board’s decision.
*888Mercure, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.